13 So.3d 182 (2009)
Tim and Alice PAULS, Appellants,
v.
F. Philip BLANK and Rita M. Blank, Appellees.
No. 1D09-1232.
District Court of Appeal of Florida, First District.
June 17, 2009.
*183 Robert E. McGill, III, Destin, for Appellants.
M. Stephen Turner, Tallahassee, and Richard P. Petermann, Jr., Fort Walton Beach, for Appellees.
THOMAS, J.
Upon consideration of Appellant's response to the court's order of March 24, 2009, the court has determined that Counts I and II of the Third Amended Complaint seeking declaratory and injunctive relief related to the easement, and Counts III and IV seeking damages for interference with the same easement, are inextricably intertwined. See Jensen v. Whetstine, 985 So.2d 1218, 1220 (Fla. 1st DCA 2008) ("Piecemeal appeals will not be permitted where claims are interrelated and involve the same transaction and the same parties remain in the suit.") (quoting S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974)). Regardless of the legal or equitable nature of the claims, the order on appeal is not an appealable order because there is a "factual overlap between the claim resolved by the order and a pending claim." Id. at 1220. Therefore, the November 25, 2008, Final Judgment, which addresses only Counts I and II, does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, the appeal is hereby dismissed as premature.
DISMISSED.
ALLEN and DAVIS, JJ., concur.